Citation Nr: 1603391	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO. 14-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial compensable prior to February 11, 2014 and in excess of 10 percent thereafter for right ankle degenerative arthritis.

2. Entitlement to an initial compensable rating prior to February 11, 2014 and in excess of 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

By way of background, the RO granted service connection for right ear hearing loss, assigning a noncompensable rating, and denied service connection for left ear hearing loss in April 2011. The RO then subsequently granted service connection for left ear hearing loss in February 2014. The RO then, in a February 2014 supplemental statement of the case, combined the two disabilities into a single bilateral hearing loss disability, assigned the same effective date as the grant of service connection for the right ear, and denied an increased rating for bilateral hearing loss.

When service connection is in effect for hearing loss in both ears, both ears are treated as a single disability for rating purposes. 38 C.F.R. § 4.85. For hearing loss in one ear to be rated individually, a non-service connected ear is required. See 38 C.F.R. § 4.85(f). As service connection for left ear hearing loss was granted during the course of the appeal, thus making the Veteran's hearing loss bilateral, the rating procedures governing the rating of single ear hearing loss are not applicable, and the Veteran's hearing loss must be rated in accordance with the procedures and criteria governing bilateral hearing loss. As this requires evaluation of both the right and left ear, the Board finds that upon the grant of service connection for left ear hearing loss, the claim for an increased rating for right ear hearing loss became a claim for an increased rating for bilateral hearing loss. The issue on the title page has been updated accordingly.

As part of the February 2014 decision discussed above, the RO also granted an additional increased rating of 10 percent for both disabilities, effective February 11, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the evidence of record does not show that the Veteran is incapable of obtaining or maintaining gainful employment due to his service-connected disabilities. While the Veteran is not employed and receiving Social Security Administration disability benefits, he made clear during his hearing that this is due to his October 2012 stroke, not the service-connected disabilities currently on appeal. See December 2015 Hearing Transcript at 8. Thus, the issue of entitlement to TDIU has not been raised.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, during his December 2015 hearing the Veteran indicated that he continues to receive physical therapy at his local VA Medical Center. However, VA records associated with the claims file only span the period up to February 2015, resulting in a gap of approximately one year in the records. As the Veteran's right ankle disability is rated based on limitation of motion, the Board finds that the physical therapy records from this period are potentially relevant to the claim, as they could potentially contain assessments of the Veteran's range of motion in his ankle. As such, on remand efforts must be made to obtain them.

Further, during his December 2015 hearing the Veteran's representative appeared to be asserting that the Veteran's disability has worsened. However, the representative only discussed a worsening of the disability since a March 2012 VA examination, and did not address whether the disability had worsened since the more recent February 2014 VA examination that was the basis for the Veteran's increase to 10 percent. Thus, it is unclear whether the February 2014 examination reflects the representative's claimed worsening of the disability or not. Further, during the hearing the Veteran endorsed additional symptomatology not noted on the most recent examination report, including instability of the joint, difficulty walking on inclines (potentially indicating issues with plantar flexion and dorsiflexion) and increased pain, among others. In light of these facts, the Board finds that on remand the Veteran should be provided with a VA examination to assess the current severity of his right ankle condition.

As the additional VA treatment records may be relevant to the Veteran's claim for an increased rating for bilateral hearing loss, the Board must defer action on that issue.  It is also noted that there may be outstanding private treatment records pertaining to the hearing loss disability.  A December 19, 2011 audiogram from Holyoke Medical Center indicates that the Veteran was scheduled for a follow-up examination on December 27, however, no additional records have been submitted.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include from Northampton VA Medical Center from February 2015 forward.

2. Request that the Veteran authorize the release of any outstanding private medical records that are relevant to his claims, in particular, any hearing test results from Holyoke Medical Center dated after December 19, 2011.  See December 19, 2011 audiogram from that facility which notes that the Veteran was scheduled for re-evaluation on December 27.

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination of his right ankle degenerative arthritis disability. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected right ankle degenerative arthritis.  The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




